United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3717
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Amesheo D. Cannon,                      *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: September 6, 2002
                              Filed: September 12, 2002
                                   ___________

Before BOWMAN, LOKEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Amesheo D. Cannon pleaded guilty to distributing cocaine base, in violation
of 21 U.S.C. § 841(a)(1). The district court1 found that Cannon was a career offender
under U.S.S.G. § 4B1.1, based on prior assault and burglary convictions, and
sentenced him to 168 months imprisonment and 3 years supervised release. On
appeal, counsel has moved to withdraw and filed a brief under Anders v. California,
386 U.S. 738 (1967), arguing the district court erred in finding Cannon was a career
offender because his burglary conviction was not a crime of violence.

      1
      The HONORABLE SCOTT O. WRIGHT, United States District Judge for the
Western District of Missouri.
       Cannon was convicted of second-degree burglary of an auto sales building.
We previously have held that burglary of a commercial building is a crime of violence
for purposes of the career-offender guideline. See United States v. Peltier, 276 F.3d
1003, 1006 (8th Cir. 2002), petition for cert. filed (U.S. June 7, 2002) (No. 01-
10767). Further, following our independent review, see Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-